Baokes, Vice-Ordinary.
I have been informed that an appeal has been taken from the decree which was advised on July 6th last. The matter was before this court on an appeal from a decree of the orphans court of Burlington county, sustaining exceptions to the account of the executor of the deceased. After hearing the arguments of counsel (the record having been considered before the hearing day) it was announced that the decree of the orphans court would be affirmed, except as to the allowance of exception No. 5, which disallowed a fee of $10 paid by the executor upon his official bond, to a surety company. This money was actually laid out, and it seemed to me that although the estate could have been settled earlier, the delay was not so unusually great as to warrant the disallowance.
In all other respects the decree below was affirmed, for the reasons given by the master, in his report to the orphans court, to whom the exceptions were referred.